          Case 1:19-cr-04446-KWR Document 37 Filed 05/10/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
          vs.                                     )         No. 19-cr-4446 KWR
                                                  )
 HARRISON DAVIS,                                  )
                                                  )
                Defendant.                        )

                                      INFORMATION

The United States Attorney charges:

       On or about July 1, 2018, in Indian Country, in McKinley County, in the District of New

Mexico, the Defendant, HARRISON DAVIS, an Indian, unlawfully killed John Doe, by

operating a motor vehicle without due caution and circumspection and with a wanton and

reckless disregard for human life when he knew or should have known that his conduct imperiled

the lives of others, and while in the commission of an unlawful act not amounting to a felony,

that is while driving a vehicle under the influence of intoxicating liquor, N.M. Stat. Ann. § 66-8-

102(A).

       In violation of 18 U.S.C. § 1153 and 1112.

                                                      FRED FEDERICI
                                                      Acting United States Attorney




                                                      FREDERICK MENDENHALL
                                                      Assistant United States Attorney
                                                      Post Office Box 607
                                                      Albuquerque, New Mexico 87102
                                                      (505) 346-7274
